Citation Nr: 1517926	
Decision Date: 04/27/15    Archive Date: 05/05/15

DOCKET NO.  13-19 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for asthma or chronic obstructive pulmonary disease (COPD).

2.  Whether a July 11, 2013 substantive appeal of a January 2012 rating decision was timely.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1967 to December 1969.

This appeal is before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO), as well as a January 2014 decision dismissing as untimely the Veteran's substantive appeal of a January 2012 rating decision. 

In October 2014, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge via videoconference.  A transcript is included in the Virtual VA claims file.

FINDINGS OF FACT

1.  Asthma or COPD was not incurred in service.  To the extent that it is not attributable to tobacco use, it is not related to service.

2.  The July 11, 2013 substantive appeal was not filed within 60 days of the April 8, 2013 mailing of the statement of the case or within one year of the January 2012 mailing of the rating decision.  Prior to expiration of the 60 days, the Veteran neither requested an extension nor submitted evidence requiring issuance of a supplemental statement of the case.


CONCLUSIONS OF LAW

1.  The criteria for service connection for asthma or COPD have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The substantive appeal filed on July 11, 2013, was not timely.  38 U.S.C.A. §§ 7105, 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated December 2009.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, as have relevant private medical records identified by the Veteran.  Also, the Veteran was provided a VA examination of his asthma in February 2010.  The Board finds that this examination and its associated report were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination report was based on examination of the Veteran by an examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

With respect to the Veteran's claim that his substantive appeal was timely, the VCAA does not apply because the issue presented is solely one of statutory interpretation and there is no factual dispute.  Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also Manning v. Principi, 16 Vet. App. 534, 542-43 (2002).

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Service connection

The Veteran claims service connection for his asthma, which has alternately been diagnosed as COPD.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When determining service connection, a presumption of soundness ordinarily applies.  38 C.F.R. § 3.304(b).  Pursuant to such presumption, a Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  Id.  

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).  A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).   Furthermore, temporary or intermittent flare-ups of a pre-existing condition during service are not sufficient to be considered aggravation of the condition, unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

For certain diseases with a relationship to herbicide exposure, a presumption of service connection arises if the disease manifests to a degree of 10 percent or more following service in the Republic of Vietnam any time during the period from January 9, 1962 to May 7, 1975.  Asthma and COPD, however, are not among the diseases to which this presumption applies.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307, 3.309(e).  

Notwithstanding any other provision of law, for claims filed after June 9, 1998, a Veteran's disability or death shall not be considered service-connected on the basis that it resulted from injury or disease attributable to the Veteran's use of tobacco products during service.  38 U.S.C.A. § 1103(a); 38 C.F.R. § 3.300(a).  This provision does not preclude the establishment of service connection for a disability or death from a disease or injury which is otherwise shown to have been incurred or aggravated in military, naval, or air service or which became manifest to a requisite degree of disability during any applicable presumptive period.  38 U.S.C.A. § 1103(b); 38 C.F.R. § 3.300(b).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service treatment records do not reflect any symptoms of or treatment for asthma or COPD.  The Veteran reported a history of asthma and shortness of breath in reports of medical history accompanying his October 1967 entrance examination and his September 1969 separation examination.  Specifically, at both examinations he reported that he suffered from asthma at age 4, and at his separation examination he also reported shortness of breath from smoking.

The Veteran stated in a December 2009 statement that post-service medical treatment for his asthma began in October 1999, but that those letters were lost in Hurricane Rita.

Private treatment records indicate that the Veteran in March 2003 reported coughing, sneezing, shortness of breath, and wheezing.  His physician diagnosed asthma/COPD and referred him to a pulmonologist.  

VA treatment records show that the Veteran sought treatment for his asthma in December 2004.  The Veteran reported increased shortness of breath since 1999.  The Veteran reported a childhood history of asthma, and that he quit smoking in 1999.  He declined a referral for COPD. In February 2005, the Veteran was examined for Agent Orange conditions.  The Veteran reported a history of bronchial asthma since he was a child, with a recurrence beginning in 1999.  Chest x-rays were normal.  The examiner diagnosed bronchial asthma and a negative Agent Orange letter was ordered to be sent to the Veteran.

Private treatment records show that he was again treated by his primary physician for asthma in June and July of 2005 and periodically thereafter.  In July 2006, the Veteran accepted the pulmonologist referral.  He reported to the pulmonologist a history of asthma which resolved in childhood, but over the past several years he developed recurrent symptoms.  Chest x-rays were normal.  The pulmonologist diagnosed asthma with ongoing airway hyperactivity despite medication, and significant rhinitis and upper airway cough.  The Veteran continued to be treated by the pulmonologist, and in September 2008 reported that his symptoms could be triggered by a smoking environment, such as casinos.

The Veteran underwent a VA examination for his asthma in February 2010.  The Veteran reported initial onset of asthma at age 4, though he had no major problems throughout childhood despite playing baseball, basketball, football, and track.  The Veteran reported service in Vietnam and exposure to Agent Orange.  The Veteran reported that he called in sick three times while in Vietnam because of breathing problems.  The examiner noted the Veteran's service treatment records and recent history of private treatment for worsening asthma.  Based on pulmonary test results and chest x-rays, the examiner diagnosed COPD and bronchial asthma.  The examiner opined that the Veteran's pre-existing asthma was less likely than not aggravated by his service.  The examiner based this opinion on the rationale that the Veteran had no documented symptoms of asthma after early childhood until decades after service.  In the intervening years, the Veteran had history of smoking tobacco for 23 years and working with air conditioning units changing filters and ducts, which was responsible for the worsening of his disease.  

VA requested a clarification opinion from another examiner in April 2013 based on the record.  The examiner concurred with the February 2010 opinion.

In his July 2013 substantive appeal, the Veteran stated that he did not have asthma prior to entering service.  He stated that he had asthma as a child, but had outgrown it by age 4.  The Veteran stated that Agent Orange may have caused his current asthma and COPD, and that it was at the very least aggravated by service.  The Veteran also noted that cigarettes were distributed with meals in Vietnam.

At his hearing, the Veteran stated that he reported to sick call three or four times for shortness of breath while in Vietnam.  He was neither diagnosed nor prescribed medication on these occasions.  The Veteran stated that he continued to have symptoms after service, but did not seek treatment until they worsened in 1999.  The Veteran stated he was diagnosed with asthma upon exiting service in September 1969, and that it was related to his smoking, which he began while in Vietnam.

As an initial matter, the Board notes that because the Veteran's history of asthma was noted by his examining physician upon entry into service in October 1967, the presumption of soundness does not apply to the Veteran's claim.  Furthermore, in order to trigger the presumption of aggravation, the evidence must first establish that the Veteran's condition underwent an increase in severity during service.  

The Board finds the VA examiners' opinions highly probative.  Specifically, the Board notes that the opinions are based on a rationale that the Veteran's current condition is due to post-service activity, including working with air conditioning units and 23 years of smoking.  This rationale is consistent with the bulk of the evidence on record.  The Veteran's statements to VA link his condition to tobacco use, and the only in-service documentation of shortness of breath is in the Veteran's September 1969 separation examination, in which he reported shortness of breath attributable to smoking.  In September 2008, he reported that being among smokers in casinos exacerbates his condition.  As discussed above, disabilities cannot be service-connected based on a veteran's use of tobacco during service.  Furthermore, despite the noted shortness of breath, the September 1969 examiner did not diagnose the Veteran with any current asthma or COPD, so recovery based on a disability which manifested to a compensable degree in service is also not available to the Veteran.  

The Board recognizes that the Veteran has also claimed that his asthma and COPD are attributable to Agent Orange.  The Veteran, however, has provided no medical opinions linking his current condition to Agent Orange, nor are the Veteran's conditions among those recognized by VA to have a relationship to herbicide exposure.  38 C.F.R. § 3.309(e).  

For these reasons, the Board finds that the evidence weighs against a finding that the Veteran's current breathing disability was incurred in service, or is related to service to the extent that it is not attributable to tobacco use.  Service connection must therefore be denied.

Untimely Appeal 

The Board shall not entertain an application for review on appeal unless it conforms to the law.  See 38 U.S.C.A. § 7108.  An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

A substantive appeal perfects the appeal to the Board and frames the issues to be considered.  Myers v. Derwinski, 1 Vet. App. 127, 129 (1991).  A substantive appeal consists of a properly completed VA Form 9 (Appeal to Board of Veterans' Appeals) or other correspondence containing the necessary information.  The substantive appeal must also indicate what issues are being perfected.  Proper completion and filing of a substantive appeal are the last actions a claimant needs to take to perfect an appeal.  38 C.F.R. § 20.202.

A substantive appeal generally must be filed within 60 days from the date that the agency of original jurisdiction (AOJ) mails the statement of the case to the claimant, or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever comes later.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b)(1). 

When a claimant files a timely notice of disagreement, but fails to timely file a substantive appeal, the appeal is untimely.  See Roy v. Brown, 5 Vet. App. 554, 556 (1993).

However, if (i) a claimant submits additional evidence within one year of the date of mailing of the notification of the determination being appealed, and (ii) that evidence, in accordance with 38 C.F.R. § 19.31, requires that the claimant be furnished a supplemental statement of the case, then the time to submit a substantive appeal shall end not sooner than 60 days after such supplemental statement of the case is mailed to the claimant, even if the 60-day period extends beyond the expiration of the one-year appeal period.  38 C.F.R. § 20.302(b)(2). 

Also, an extension of the 60-day period for filing a substantive appeal may be granted for good cause.  The request for an extension must be made in writing prior to expiration of the time limit for filing the substantive appeal.  38 C.F.R. § 20.303.

Here, in a decision letter mailed to the Veteran in January 2012, the RO denied the Veteran's claims for entitlement to service connection for hearing loss and tinnitus.  The Veteran filed a notice of disagreement in February 2012.  On April 8, 2013, the RO mailed a statement of the case on these issues to the Veteran.  The notice letter accompanying the statement of the case informed the Veteran that he must file his appeal with the RO within 60 days from the date of the letter or within the remainder, if any, of the one-year period from the date of the letter notifying him of the decision subject to appeal, and that if the RO did not hear from him within that period, it would close his case.  It also informed him that if he needed more time to file his appeal he should request more time before the time limit for filing his appeal expired. 

The Veteran therefore had until June 7, 2013, to file a substantive appeal, as this date 60 days after the date of mailing of the April 8, 2013 statement of the case, and was more than one year after the mailing of the January 2012 rating decision.  The Veteran, however, filed a substantive appeal on July 11, 2013, and did not request any extension for submission of his substantive appeal prior to that date.  Furthermore, the Veteran submitted no evidence during the 60 day period.  

The RO denied the Veteran's substantive appeal as untimely, and the Veteran initiated this appeal.

The Board notes that in a March 2014 statement and at his October 2014 hearing, the Veteran explained that he misunderstood the timeliness requirements.  Specifically, the Veteran took the one-year period from "the date of the letter notifying you of the action that you have appealed" to mean one year from the April 8, 2013 statement of the case.  While it is unfortunate that the Veteran misunderstood the time limits, the Board finds that the RO nevertheless clearly and correctly articulated the timeliness requirements in its letter accompanying the April 8, 2013 statement of the case.  The Board further notes that VA has at no time waived its objections to timeliness by treating the Veteran's substantive appeal as though it were timely filed.  See Percy v. Shinseki, 23 Vet. App. 37, 46 (2009).

Therefore, the record reflects that the Veteran did not file a timely substantive appeal, and prior to expiration of the time limit for filing the substantive appeal the Veteran neither requested an extension for the filing of such appeal nor submitted evidence requiring issuance of a supplement statement of the case.  The Veteran has not contended otherwise.  For these reasons, the Board must conclude that the substantive appeal filed on July 7, 2013, was not timely.  His appeal must therefore be denied for lack of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for asthma or COPD is denied.

The July 11, 2013 substantive appeal of the January 2012 rating decision is dismissed as untimely.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


